Citation Nr: 0901640	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus 
disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for otitis media.

7.  Entitlement to service connection for residuals of 
Barrett's esophagus.

8.  Entitlement to service connection for gastritis.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the Los 
Angeles, California Veterans Affairs (VA) Regional Office 
(RO).  In his October 2005 substantive appeal, the veteran 
requested a Board hearing; however, withdrew such request in 
December 2006.  A July 2008 rating decision granted service 
connection for post-traumatic stress disorder (PTSD).  The 
grant of service connection for PTSD constituted a full award 
of the benefit sought on appeal as to that issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Correspondence from the veteran to his congressman received 
in September 2008 is ambiguous as to whether he is appealing 
the disability rating assigned to PTSD.  This is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for bilateral 
hearing loss disability, tinnitus disability, otitis media, 
skin disability, headaches, residuals of Barrett's esophagus, 
and gastritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

Left knee disability was not manifested during the veteran's 
active duty service, and is not otherwise due to service.  


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2004.  The letter predated the June 2004 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim 
of service connection for left knee disability, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The February 2004 letter has clearly advised the 
veteran of the evidence necessary to substantiate his claim 
of service connection for left knee disability. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in detail below, the Board has determined that 
an examination is not necessary with regard to the claim of 
service connection for left knee disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection for left knee disability.  





Criteria & Analysis


Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims that he injured his left knee while in 
service and was on crutches for six weeks, which later lead 
to him undergoing meniscus surgery in 1985.  Service medical 
records are completely devoid of any complaints or diagnoses 
related to the left knee.  Service medical records reflect 
treatment for various maladies during his period of service, 
to include an injury to the right ankle, but do not contain 
any complaints of injury with regard to the left knee.  If he 
had actually sustained a left knee injury which required 
crutches, the Board believes that such injury would have 
likely been documented.  Moreover, on separation examination 
in September 1970, his 'lower extremities' were clinically 
evaluated as normal.  

While post-service medical records reflect that the veteran 
underwent surgery in 1985 for a torn medial meniscus, such 
surgery was completed 15 years after separation from service.  
The veteran has not submitted any medical evidence to support 
his claim that his torn medial meniscus is due to service or 
any incident therein.  He reports continued complaints of 
pain related to such surgery; however, the medical evidence 
does not support a finding that any such knee disability is 
etiologically related to service.

The Board has considered the veteran's own lay statements to 
the effect that his claimed left knee disability is causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for many years 
is more probative than the remote assertions of the veteran.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim; however, such is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Simply stated, the standards of 
McLendon are not met in this case.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed left knee disability, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a left knee 
disability in service. Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R. § 3.102 (a finding of service connection may not be 
based on a resort to speculation or even remote possibility).

In summary, as a left knee disability was not shown in 
service or for many years thereafter, and because there is no 
evidence of record suggesting that the veteran's left knee 
disability is related to his active service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disability.


ORDER

Entitlement to service connection for left knee disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

Bilateral hearing loss, tinnitus, and otitis media 
disabilities

Service medical records reflect that in October 1970, he 
complained of a left earache.  Physical examination revealed 
a small node of exudate in the external canal.  He was 
treated with medication and no further follow-up was noted.  
The veteran has claimed bilateral hearing loss disability, 
tinnitus disability, and otitis media due to such earache.  
The veteran has also claimed that in-service noise exposure 
caused bilateral hearing loss and tinnitus disabilities.  The 
veteran should be afforded a VA examination to assess the 
nature and etiology of any claimed bilateral hearing loss 
disability, tinnitus disability, and otitis media.  See 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Residuals of Barrett's esophagus, gastritis, and headaches

Service medical records reflect that the veteran underwent an 
appendectomy in May 1969, and service connection is in effect 
for residuals of appendectomy with scar.  In his October 2005 
substantive appeal, the veteran clarified that he was 
claiming that his Barrett's esophagus, gastritis, and 
headaches were due to or aggravated by his residuals of 
appendectomy.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
determining service connection, all theories of entitlement 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  Such theories have not been 
considered by the RO.  The Board also finds that to resolve 
any such medical question, the veteran should be afforded a 
VA examination to assess the nature and etiology of such 
claimed disabilities.  See 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Skin disability

In his substantive appeal, it was clarified that he was 
seeking entitlement to service connection for a skin 
discoloration caused by a cannon flash that affected the left 
side of his face.  The Board has determined that the veteran 
should be afforded a VA examination to assess the nature and 
etiology of any claimed skin disability.  See id.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he suffers from bilateral hearing 
loss disability as defined by 38 C.F.R. 
§ 3.385, and an examination to ascertain 
whether he suffers from otitis media and 
tinnitus disabilities.  The examiner 
should then offer an opinion as to 
whether any such hearing loss disability, 
otitis media disability, or tinnitus 
disability is causally related to 
service.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether the veteran's claimed 
Barrett's esophagus, gastritis, and 
headaches are etiologically related to 
service and/or related to or aggravated 
by his service-connected residuals of 
appendectomy.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file in 
its entirety, the examiner should offer 
an opinion as to the following:

(a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that his Barrett's esophagus 
is due to service or any incident 
therein;

(b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that his gastritis is due to 
service or any incident therein;

(c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that his headaches are due 
to service or any incident therein;

(d)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that his Barrett's esophagus 
was caused by, or has been aggravated by, 
symptomatology related to his service-
connected residuals of appendectomy.  

(e)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that his gastritis was 
caused by, or has been aggravated by, 
symptomatology related to his service-
connected residuals of appendectomy.  

(f)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that his headaches were 
caused by, or has been aggravated by, 
symptomatology related to his service-
connected residuals of appendectomy.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed skin disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file in its entirety, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
skin disability, to include skin 
discoloration, is due to service or any 
incident therein.  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the veteran's claims of 
service connection, to include under both 
a direct and secondary theory of 
entitlement with regard to his claims of 
service connection for Barrett's 
esophagus, gastritis, and headaches.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


